 

        
  
  
 
 
    

ee ’ F .
1. lam the third-party custodian for Mr. Jonathanpeter Allen Klein. By ender of tet COE

Mr. Klein is confined to my home in Umatilla County, Oregon.

2. From the period of a /, 2021 wo _/,23 , 2021, | attest that Jonathanpeter Allen
Klein has fully complied with each and condition of his pre-trial release. oy a
3. [attest that if 1 become aware or have reason to believe that Jonathanpeter Allen Klein

has violated or will violate any conditions of his release, I will immediately report this
Information to the Pretrial Services Agency at (202) 442-1000.

1 so declare, under penalty of perjury, that the foregoing is true and correct.
